DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application is a Continuation of S.N. 16/230805 (now US Patent No. 11,091,211).  Claims 1-20 are pending.
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claim 4, the claim is unclear whether the control system recited at line 2 is the same or different from the control system recited at line 5 of claim 1.
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 10-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heinla et al. (US 2018/0232839).
A.	As per claim 1, Heinla discloses:
A fleet of delivery robots [0002- plurality of robots; 0024- hub may contain 20-200 robots], each (Fig. 6) comprising: 
a chassis (302); 
a storage compartment within which items are stored for transportation (306; [0105- storage compartment]); 
a set of wheels coupled to the chassis (304); 
a control system to actuate movement of the set of wheels (inherent for controlling drive wheels using electric power [0024- battery]; robot moves on ground, adapted for motion [0020]); 
a power supply [0024- battery]; 
at least one sensor (310; [0105- camera]; [0021- lists various sensors]); 
a processor electronically coupled to the control system and the at least one sensor ([0015- computing module]; also autonomous operation and mapping of environment necessarily rely on electronic processing devices [0019,0020]); and 
a tangible, non-transitory, machine readable medium (inherently associated with a computer/processor to be able to function) storing instructions that when executed by the processor effectuates operations comprising:
 capturing, with the at least one sensor, data of an environment and data indicative of movement of the respective delivery robot [0023- cameras provide visual information of surrounding environment; 0021- additional sensors for providing information regarding movement (GPS, accelerometers, odometers, etc.)]; 
generating or updating, with the processor, a first map of the environment based on at least a portion of the captured data [0019- mapping of surroundings]; 
inferring, with the processor, a current location of the respective delivery robot [0019- localization of robot from the map]; and 
actuating, with the processor, the respective delivery robot to execute a delivery task comprising transportation of at least one item from a first location to a second location [0025- robot autonomously transports deliveries from one location to another].
B.	As per claim 2, as above whereby the unstructured environment is recognized including street signs, traffic lights, traffic signs, etc. [0020; sensors measure surrounding environment and provide assessment].
C.	As per claim 3, as above whereby environmental conditions such as weather [0100] and traffic and road condition information [0020- traffic (moving obstacles); 0027- hazardous road condition (street crossing)] may be taken into consideration.
D.	As per claim 4, as above whereby a server coordinates the fleet to carry out deliveries (Fig. 3; [0100]).
E.	As per claim 7, as above whereby the delivery is confirmed as complete by at least barcode or mobile device/app [0029].
F.	As per claim 10, as above whereby the robot returns to the hub (storage/depot location) after delivery [0029- once delivery is completed, robot navigates back to the hub (“parks”)].
G.	As per claim 11, as above whereby portions of the operations may be performed by external processing devices (Fig. 4; [0103]).
H.	As per claim 12, as above whereby the robot responds to voice commands in authenticating delivery recipient [0029- voice authentication to enable access to storage compartment].
I.	As per claim 13, as above whereby the robot responds to touch commands in authenticating delivery recipient [0029- entering access code; fingerprinting].
J.	As per claim 14, as above whereby the delivered item(s) may be groceries [0025].
K.	As per claims 15, 16, 19 and 20, as noted above for claims 1-3, 7 and 11-13 whereby the recited functions are performed by the fleet of delivery robots.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Heinla et al. (US 2018/0232839) in view of Heinla et al. (US 2018/0253107).
	As per claim 8, Heinla (‘839) is applied as above.  The claimed invention differs in that at least two delivery robots of the fleet exchange information and lists various information which may be exchanged.  Heinla (‘107) discloses a similar fleet robotic delivery system and has at least one common inventor/ assignee with Heinla (‘839).  Heinla (‘107) teaches in paragraph [0053] that at least two of the delivery robots may exchange information via their communication modules whereby the information may include a map of the environment (one of the items of information listed in claim 8).  Heinla (‘107) further suggests that “The robots benefit from the map data gathered by the other robots via the map exchange” [0053].  One of ordinary skill in the autonomous vehicle/robotic arts would have been motivated by this benefit to modify Heinla (‘839) with the teaching of map information exchange as set forth in Heinla (‘107) because it would have provided a more comprehensive map of the environment. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
6.	Claims 5, 6, 9, 17 and 18 are distinguishable over the prior art.  As per claims 5 and 17, the prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, choosing a robot of the fleet based on current location, battery level and total driving distance required to complete the particular task.  Heinla (‘839) appears to provide one embodiment where a robot may be selected which is closest to the item to be delivered [0028], otherwise a robot is arbitrarily chosen from among the robots stored at the hub.  As per claim 9, the prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, at least generation of the first map by stitching portions of data of the environment captured by the at least one sensor at overlapping points.  As per claims 6 and 18, the prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, an application of a communication device which enables performing all of the functions recited in the claims.  Heinla (‘839) does enable communications with a recipient’s communication device (i.e., smartphone), but provides only a few basic functions such as requesting a delivery and specifying pick-up/drop-off locations [0026].
7.	Claims 5, 6, 9, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents represent the general state of the art.  In particular:
● Martenis (US 9,552,564)- discloses autonomous transportation network for delivering items; central management of fleet; matching services required with a particular vehicle; provides storage compartments for items; client device used to request delivery services; vehicles include GPS, cameras, etc.
● Saboo et al. (US 2016/0129592)- maintains a map of the locations of robotic devices in an environment; robotic devices assigned to particular tasks.
● Ferguson et al. (US 2019/0034858; WO2019023518)- fleet of autonomous vehicles for delivery of items such as groceries (similar to Heinla (supra)); authentication of delivery recipient (touch screen, voice, facial recog., etc.); operation in unstructured, open environment; interaction with client devices (smartphone); securable compartments.
● Kocsis et al. (Autonomous Grocery Delivery Service in Urban Areas)- automated grocery delivery service; autonomous vehicles with securable compartments; central server processing environmental and map information; requests for delivery enabled using application on a smartphone.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661